Name: Council Regulation (EEC) No 1589/83 of 14 June 1983 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163 /38 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1589/83 of 14 June 1983 fixing the monthly increases in the representative market price, the intervention price and the threshold price for olive oil for the 1983/84 marketing year interest charges can be calculated with reference to the average price of olive oil valid in production areas ; Whereas , to ensure orderly marketing of the produc ­ tion, in view of the prospects for production and consumption, it is sufficient to provide for seven increases for olive oil , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 10 thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas, under Article 10 of Regulation No 136/ 66/EEC, the representative market price, the inter ­ vention price and the threshold price for olive oil must be increased each month for a period of at least five months beginning on 1 January 1984 ; whereas these increases must be the same for all three prices ; Whereas , in fixing these increases the same for each of these months , account being taken of average storage costs and interest charges in the Com ­ munity, the average storage costs should be estab ­ lished on the basis of the cost of storing oil in the appropriate premises and of the handling required for preserving the oil in good condition ; whereas the Article 1 For the 1983/84 marketing year, the amount of the monthly increases referred to in Article 10 of Regu ­ lation No 136/66/EEC and applicable for seven months with effect from 1 January 1984 shall be 1,79 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No 172 , 30 . 9 . 1966, p . 3025/66. (2 ) OJ No L 162, 12. 6. 1982, p. 6 . ( 3 ) OJ No L 32, 7 . 2 . 1983 , p. 12 .